Citation Nr: 1134453	
Decision Date: 09/15/11    Archive Date: 09/23/11

DOCKET NO.  05-28 363	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to service connection for left eye cataract. 

2. Entitlement to an initial rating for a right knee disability, to include right knee laxity, greater than 10 percent.   


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

H.J. Baucom


INTRODUCTION

The Veteran had active service in the Marine Corps from April 1968 to March 1971. 

These matters come to the Board of Veterans' Appeals (Board) from two rating decisions of the Department of Veterans Affairs (VA), Regional Office (RO) in Waco, Texas.  A January 2005 rating decision granted service connection for right knee laxity and assigned a10 percent rating.  A March 2005 rating decision denied service connection for a left eye cataract.  

The issue of a greater initial rating for right knee laxity has been recharacterized to comport with the evidence of record and the Veteran's contentions. 

In June 2011 a Board video hearing was held before the undersigned; the transcript is of record. 

A claim for increased evaluation includes a claim for TDIU where there is evidence or allegation of unemployment or unemployability.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  However, in this case, a claim for TDIU was separately adjudicated and denied in an August 2010 rating decision.  The Veteran has not appealed the decision or requested reconsideration.  As such, the Board lacks jurisdiction to review the claim. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.




REMAND

In February 2005 a VA examination of the left eye was conducted.  The examiner evaluated the Veteran but did not consider the affects of an explosive going off next to the Veteran for which his right eye is service connected, nor the Veteran's report that he has had left eye blurriness since the incident.  Furthermore the examiner was unable to definitely state whether the left eye cataract was caused by trauma.  

In January 2010 a VA examination of the eyes was conducted; however there was no nexus opinion.  Once VA provides an examination in a service connection claim, the examination must be adequate or VA must notify the Veteran why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  An additional examination to consider all the evidence of record and provide a nexus opinion is required.  

The Veteran's right knee disability is currently separately rated for osteoarthritis and laxity.  The medical evidence of record indicates that the Veteran has a torn anterior cruciate ligament.  An additional examination is necessary to determine whether any other of the Diagnostic Codes related to the knee are applicable.  

Accordingly, the case is REMANDED for the following action:

1. Obtain updated treatment records from the VA medical center in El Paso, Texas, and all associated clinics, as well as any other VA facility identified by the Veteran or in the record. 

2. Schedule the Veteran for a VA eye examination.  The claims folder must be reviewed in conjunction with the examination.  

The examiner is to accept as fact that the Veteran was in a combat incident in service where an explosive went off near him resulting in shrapnel wounds, and for which his right eye cataract was service connected.  The examiner is also to accept that the Veteran has reported that his left eye has had blurriness since that incident. 

The examiner must provide an opinion as to whether it is at least as likely as not that the Veteran's current left eye condition is related to service, to include due to the combat incident. 

A full and complete rationale for all opinions expressed must be provided.  If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, the examiner should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

3. Schedule the Veteran for a VA joints examination to determine the current level of impairment of his right knee disability.  The examiner must fully describe the extent of the right knee disability, to include performance of range of motion testing and repetitive motion testing.  The examiner should specifically describe the impact of the right knee disability on activities of daily living and occupational functioning.  The examiner should consider all potentially applicable Diagnostic Codes (5256 through 5263). 

4. Review the claims file to ensure that all of the foregoing requested development is completed, and arrange for any additional development indicated.  Then readjudicate the claims on appeal.  If any of the benefits sought remain denied, issue an appropriate SSOC and provide the Veteran and his representative the requisite period of time to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).





_________________________________________________
RONALD W. SCHOLZ 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


